      Case 1:20-cv-04602-LAP Document 17 Filed 02/02/21 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ZURAB BUZAISHVILI,

                    Petitioner,
                                           No. 20 Civ. 4602 (LAP)
            -against-
                                                     ORDER
MATTHEW T. ALBENCE, et al,

                    Respondents.

LORETTA A. PRESKA, Senior United States District Judge:

    Before the Court is the motion to dismiss this action or,

in the alternative, to transfer it to the United States District

Court for the Middle District of Pennsylvania (dkt. no. 7) filed

on behalf of Respondents Matthew T. Albence, Executive Director

of the United States Immigration and Customs Enforcement

(“ICE”), Chad F. Wolf, Acting Secretary of the United States

Department of Homeland Security (“DHS”), and William P. Barr,

Attorney General of the United States Department of Justice

(“Respondents”).   Respondents filed their motion in response to

Petitioner Zurab Buzaishvili (“Petitioner”)’s petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2241 (dkt. no. 1)

(“Petition”), which seeks an order lifting, dismissing, and

enjoining the ICE detainer lodged against him or, in the

alternative, making a final ruling on his immigration status.

Respondents seek dismissal or transfer to the Middle District of

Pennsylvania because Mr. Buzaishvili was incarcerated there when
      Case 1:20-cv-04602-LAP Document 17 Filed 02/02/21 Page 2 of 11



he filed his Petition.     Additionally, that is where ICE lodged

the detainer against him and where he remains in ICE custody.

    For the reasons explained below, the Court DENIES

Respondents’ motion to dismiss but GRANTS the motion to transfer

the Petition to the Middle District of Pennsylvania.

I. Background

    Petitioner was prosecuted for engaging in a spectrum of

criminal activity in furtherance of the so-called “Shulaya

Enterprise,” an organized criminal group that operated between

roughly 2014 and 2017.     (Sentencing Submission for Zurab

Buzaishvili, dated Sept. 4, 2018 [dkt. 994 in 1:17-cr-00350-

LAP], at 1.)    These activities included assisting other members

in creating false identification for cashing counterfeit checks

and obtaining counterfeit credit cards, stealing large cargo

shipments, and unsuccessfully plotting to extort a businessman

through blackmail.    Id. at 2-4.       After Petitioner pleaded guilty

to conspiracy to defraud the United States and fraud with

identification documents in violation of 18 U.S.C. §371 and

§1028A, respectively, this Court sentenced him to 38 months’

imprisonment.   (Judgment as to Zurab Buzaishvili, dated Sept.

11, 2018 [dkt. 1007 in 1:17-cr-00350], at 1-2.)

    Petitioner served his sentence at the Low Security

Correctional Institution Allenwood (“Allenwood”) in White Deer,

Pennsylvania and was released on September 21, 2020.

                                    2
         Case 1:20-cv-04602-LAP Document 17 Filed 02/02/21 Page 3 of 11



(Respondents’ Memorandum of Law in Support of Motion to Dismiss

or Transfer (“Mot.”), dated July 2, 2020 [dkt. no. 8], at 2-3.)

Upon his release date, Petitioner remained in custody pursuant

to the ICE detainer lodged against him, which was issued by the

ICE sub-office in Allenwood after the DHS determined that

probable cause exists for removal based on the ongoing

proceedings against him.        (See Ex. 2 to Mot.)      Petitioner

currently remains in ICE custody at the Clinton County

Correctional Facility in McElhattan, Pennsylvania.            (Letter from

Joshua E. Kahane (“Letter”), dated Jan. 29, 2021 [dkt. no. 15],

at 1.)

    On June 16, 2020, while held in custody at Allenwood,

Petitioner filed a motion for compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A) in which he claimed (1) to suffer from

medical conditions that make him particularly vulnerable to

contracting COVID-19 in a confined prison environment and (2)

his elderly parents require his assistance.           United States v.

Buzaishvili, No. 17 Cr. 350 (LAP), 2020 WL 4208701, at *1

(S.D.N.Y. July 22, 2020); (Motion for Compassionate Release,

dated June 16, 2020 [dkt. no. 3].)          This Court denied

Petitioner’s motion because he failed to demonstrate

“extraordinary and compelling” medical conditions or family

circumstances warranting his release.          Buzaishvili, 2020 WL

4208701, at *2-3.

                                       3
         Case 1:20-cv-04602-LAP Document 17 Filed 02/02/21 Page 4 of 11



    On the same day that Petitioner filed a motion for

compassionate release, he filed the instant Petition.             (Petition

for Writ of Habeas Corpus (“Pet.”), dated June 16, 2020 [dkt.

no. 1].)     Petitioner sought a court order lifting, dismissing,

and enjoining the ICE detainer lodged against him or, in the

alternative, making a final ruling on his immigration status.

Id. at 10.     Petitioner claimed that he would qualify for early

release from his current physical detention at Allenwood but for

the detainer.      Id. at ¶5.    Petitioner further alleged that the

detainer endangers his life by requiring him to remain in a

high-risk area of exposure to COVID-19 when he suffers from

medical conditions that make him particularly vulnerable.                 Id.

at ¶7.

    On July 2, 2020, Respondents filed their motion to dismiss

the action for lack of venue or, in the alternative, to transfer

venue to the United States District Court for the Middle

District of Pennsylvania.        (Mot. at 1.)      Respondents argue that

Petitioner seeks relief from his present physical confinement;

therefore, his challenge involves a “core” claim that can be

brought only in his district of confinement under Rumsfeld v.

Padilla, 542 U.S. 426 (2004).         Id. at 3-4.     Because Petitioner

was detained in White Deer, Pennsylvania when he filed his

Petition, Respondents argue that the Southern District of New

York is not the proper forum.         Id. at 14.     Moreover, even though

                                       4
      Case 1:20-cv-04602-LAP Document 17 Filed 02/02/21 Page 5 of 11



Petitioner was released from BOP custody, Respondents argue that

this case remains subject to transfer to the Middle District of

Pennsylvania because Petitioner remains in ICE custody there.

(Letter at 1.)

    Petitioner opposed Respondents’ motion to dismiss or

transfer venue on July 22, 2020.        (Opposition to Respondents’

Motion to Dismiss or Transfer (“Opp.”), dated July 22, 2020

[dkt. no. 13].)

II. Legal Standard

    Under 28 U.S.C. §2241(a), “[f]ederal district courts may

grant writs of habeas corpus only ‘within their respective

jurisdictions.’”     Salcedo v. Decker, No. 18-cv-8801 (RA), 2019

WL 339642, at *1 (S.D.N.Y. Jan. 28, 2019) (quoting 28 U.S.C.

§2241(a)).   “Whether or not a court has jurisdiction is based on

the location of the respondent,” that is, the person who has

physical and immediate custody over the petitioner.          Singh v.

Decker, No. 20 Civ. 9089 (JPC), 2021 WL 23328, at *3 (S.D.N.Y.

Jan 4, 2021).     There are two related subquestions a court must

answer to determine jurisdiction over a habeas petition.          S.N.C.

v. Sessions, 325 F. Supp. 3d 401, 406 (S.D.N.Y. Aug. 28, 2018).

“First, who is the proper respondent to that petition?          And

second, does [the court] have jurisdiction over him or her?”

Id. (quoting Padilla, 542 U.S. at 434).        Jurisdiction over the

habeas claim is “evaluated at the time the petition is filed,

                                    5
         Case 1:20-cv-04602-LAP Document 17 Filed 02/02/21 Page 6 of 11



and is not impacted by subsequent transfers of the Petitioner .

. . .”     Golding v. Sessions, No. 18-cv-3036 (RJS), 2018 U.S.

Dist. LEXIS 209586, at *3 (S.D.N.Y. Dec. 6, 2018).

III. Discussion

    In Padilla, the Supreme Court “established a ‘default rule’

that the proper respondent in a habeas petition” challenging

present physical confinement (i.e., “core” habeas challenges)

“is ‘the warden of the facility where the prisoner is being

held’ . . . .”      S.N.C., 325 F. Supp. 3d at 406 (quoting Padilla,

542 U.S. at 435).       Under Padilla’s “immediate custodian” rule,

“jurisdiction lies in only one district: the district of

confinement.”      Padilla, 542 U.S. at 443.       Therefore, a § 2241

habeas petitioner challenging his or her present physical

custody “should name [the petitioner’s] warden as respondent and

file the petition in the district of confinement.”            Id. at 447.

    However, limitations exist for Padilla’s default rule.                The

rule does not apply to “non-core” habeas challenges or

“challenges to forms of custody other than physical confinement,

including orders of removal.”         Darboe v. Ahrendt, 442 F. Supp.

3d 592, 594 n.1 (S.D.N.Y. Mar. 2, 2020).           Additionally, the

Court in Padilla explicitly “left open the question of whether

the Attorney General might be a proper respondent to a habeas

petition filed by an alien detained pending deportation.”



                                       6
        Case 1:20-cv-04602-LAP Document 17 Filed 02/02/21 Page 7 of 11



Salcedo, 2019 WL 339642, at *1 (citing Padilla, 542 U.S. at 435

n.8).

    Following Padilla, the Southern District of New York has

frequently applied its default rule to cases in the immigration

context.    Although neither the Supreme Court nor the Second

Circuit has addressed this question directly, a majority of

these judges have applied the immediate custodian rule to

“‘core’ immigration-based habeas challenges.”           S.N.C., 325 F.

Supp. 3d at 406.     For example, in Darboe v. Ahrendt, 442 F.

Supp. 3d 592 (S.D.N.Y. 2020), the Court found a “core” challenge

and applied Padilla where the §2241 habeas petitioner contested

his continued detention by immigration authorities and the

sufficiency of his bond hearing.           Similarly, in Perez v. Decker,

355 F. Supp. 3d 185 (S.D.N.Y. 2019), the Court applied Padilla’s

default rule where the ICE detainee filed a §2241 petition

seeking an immediate custody hearing.           These courts reasoned

that the writ of habeas corpus acts upon the person who holds

the petitioner in what is alleged to be unlawful custody.

S.N.C., 325 F. Supp. 3d at 407.           Accordingly, “[i]f the

challenged custody is physical detention, then the immediate,

physical custodian is the proper respondent.”           Id.

    Numerous courts within this Circuit have also applied the

district of confinement rule to transfer cases involving ICE

detainees in light of the COVID-19 pandemic.           See Barnebougle v.

                                      7
      Case 1:20-cv-04602-LAP Document 17 Filed 02/02/21 Page 8 of 11



Decker, No. 20-CV-2822 (RA), 2020 U.S. Dist. LEXIS 82050, at *4

(S.D.N.Y. Apr. 10, 2020) (finding lack of jurisdiction under

Padilla where the petitioners allege that they face heightened

risk of COVID-19 because of chronic or current medical

conditions); see also Chamale v. United States Dep’t of Homeland

Sec., No. 20 Civ. 3517 (PAE), 2020 U.S. Dist. LEXIS 80850, at *2

(S.D.N.Y. May 7, 2020) (transferring case sua sponte where the

petitioner filed his petition seeking immediate release from

immigration custody in light of the COVID-19 pandemic outside of

the district of confinement); Reyes v. Decker, No. 20 Civ. 2737

(PAE), 2020 U.S. Dist. LEXIS 59102, at *4 (S.D.N.Y. Apr. 2,

2020) (relying on Padilla in holding that the court lacked venue

over petitioners’ core habeas challenge that they suffered from

COVID-19 comorbidities).

    As an initial matter, the Court must first determine

whether the instant Petition raises a “core” claim challenging

present physical confinement.

    Petitioner argues that he seeks relief from “future

confinement” in an ICE facility.        (Opp. at 1.)   What Petitioner

really requests, in his prayer for relief, is an order lifting,

dismissing, and enjoining the ICE detainer.        (Pet. at 10.)

Petitioner explains in his brief that “[h]ad ICE lifted the

detainer or granted bond as requested, the Petitioner would have

immediately qualified for early release from BOP confinement at

                                    8
         Case 1:20-cv-04602-LAP Document 17 Filed 02/02/21 Page 9 of 11



LSCI Allenwood . . . .”        Id. at ¶6.    Moreover, the Petition

notes that “[p]resently the detainer endangers the Petitioner’s

life as it forced him to remain in BOP custody, which imminently

exposes him to COVID-19 while in the facility at Allenwood.”

Id. at ¶7.     At the time he filed his Petition, Petitioner

challenged his present physical custody.           Therefore, the Court

concludes Petitioner’s challenge involves a “core” claim.

    The Court is also unpersuaded by Petitioner’s claim that he

presents a “non-core” challenge targeted toward the ICE

detainer.     (See Opp. at 2.)     As observed by other courts within

this Circuit, “the fact that ICE retains some decision-making

authority over [petitioner’s] detention does not change the fact

that the warden is quite literally [petitioner’s] immediate

physical custodian.”       Darboe, 442 F. Supp. 3d at 595 (internal

quotations omitted).       See also Lagunas v. Decker, No. 21 Civ.

193 (LGS), 2021 U.S. Dist. LEXIS 11291, at *5 (S.D.N.Y. Jan. 15,

2021).     Moreover, even if the Court entertained this reasoning,

it would do little to help Petitioner because the ICE sub-office

in Allenwood issued the detainer, and he currently remains in

ICE custody at the Clinton County Correctional Facility in

McElhattan, Pennsylvania--both outside of this district.

    Applying Padilla’s “district of confinement” rule, the

Southern District of New York is an improper venue for

Petitioner’s “core” habeas claims.          At the time of the filing of

                                       9
     Case 1:20-cv-04602-LAP Document 17 Filed 02/02/21 Page 10 of 11



this Petition, Petitioner had been confined exclusively in the

Middle District of Pennsylvania.        (Mot. at 2-3.)   Therefore, the

proper respondent is the “immediate custodian” at Allenwood, and

jurisdiction lies only in the Middle District of Pennsylvania

because that is where the Petitioner was, and remains, confined.

See Lagunas, 2021 U.S. Dist. LEXIS 11291, at *4.         Accordingly,

the Southern District of New York is the improper forum for

Petitioner’s claims.

    Outright dismissal of this action is not warranted,

however.   Considering the liberty interests at stake, including

the health risks in light of COVID-19, the interests of justice

and efficiency would be best served by transferring this

petition to the proper forum, the United States District Court

for the Middle District of Pennsylvania, instead of dismissing

the Petition altogether.

IV. Conclusion

    For the reasons stated above, Respondents’ motion to

dismiss [dkt. no. 7] is DENIED, and their motion to transfer the

case to the Middle District of Pennsylvania [dkt. no. 7] is

GRANTED.   Accordingly, the Petition shall be transferred to the

Middle District of Pennsylvania.

    The Clerk of Court is respectfully directed to (1)

terminate all open motions and (2) transfer this case to the

United States District Court for the Middle District of

                                   10
     Case 1:20-cv-04602-LAP Document 17 Filed 02/02/21 Page 11 of 11



Pennsylvania.   The Court waives the seven-day day waiting period

contained in Local Civil Rule 83.1.

    The Clerk of Court shall mail a copy of this order to

Petitioner at the following address: Zurab Buzaishvili, A-071-

193-254, Clinton County Correctional Facility, 58 Pine Mountain

Road, McElhattan, Pennsylvania 17748.

SO ORDERED.

Dated:    New York, New York
          February 2, 2021

                                 ____________________________
                                 LORETTA A. PRESKA
                                 Senior United States District Judge




                                   11
